Citation Nr: 0613582	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-18 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to an initial rating in excess of 30 percent 
for right upper extremity radiculopathy (major), as a 
residual of cervical spine surgery.

2.	Entitlement to an initial rating in excess of 10 percent 
for limitation of motion of the cervical spine, status 
post Chiari decompression.

3.	Entitlement to an initial rating in excess of 10 percent 
for occipital headaches as a residual of cervical spine 
surgery.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from June 1998 to 
February 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran's 
service-connected right upper extremity radiculopathy 
(major), is manifested by more than characteristic pain, 
with weakness, and limitations of manual dexterity, but 
with only minimal limitation of motion; severe 
incomplete paralysis of the radial nerve on the major 
side is not shown; and there is no evidence that pain or 
weakness on use or flare-ups result in additional 
functional limitation of the right upper extremity.

2.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran's 
service-connected limitation of motion of the cervical 
spine is manifested by more than subjective complaints 
of cervical spine pain and weakness, with cervical range 
of motion of flexion to 45 degrees, extension to 40 
degrees, and bilateral rotation to 45 degrees, 
clinically described as slight decreased range of 
motion; without weakened motion, excessive fatigability, 
or incoordination, or moderate limitation of cervical 
spine motion.

3.	The objective and competent medical evidence of record 
reflects subjective complaints of frequent severe 
headaches; the evidence record preponderates against a 
finding of dementia associated with brain trauma 
headaches, nor is there clinical evidence of a diagnosis 
of migraine headaches.

CONCLUSIONS OF LAW

1.	The schedular criteria for an initial evaluation in 
excess of 30 percent for right upper extremity 
radiculopathy (major), as a residual of cervical spine 
surgery, have not been met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.124a, Diagnostic Code (DC) 
8599-8514 (2005).

2.	The schedular criteria for an initial evaluation in 
excess of 10 percent for limitation of motion of the 
cervical spine, status post Chiari decompression, have 
not been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.71a, DC 5290 (2002), effective prior to September 26, 
2003; 38 C.F.R. § 4.71a, DC 5237 (2005), effective 
September 26, 2003.

3.	The schedular criteria for an initial rating in excess 
of 10 percent for occipital headaches as a residual of 
cervical spine surgery are not met.  38 U.S.C.A. §§ 
1155, 5100-5013A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.20, 4.124a, DC 8199-8045 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, as the 
veteran's increased rating claims are being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claims. 

In February 2003, prior to the August 2003 rating decision, 
the RO provided the appellant with correspondence essentially 
outlining the duty-to-assist requirements of the VCAA.  
Further, in the August 2003 rating action that granted 
service connection appellant was instructed what the bases 
for the assigned ratings was, and why a higher rating was not 
for assignment.  Thus he was put on notice of the information 
needed for a higher rating.  

The Board is aware to the Federal Circuit Court's holding in 
Mayfield, supra concerning using postdecisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
April 2004 statement of the case.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Indeed, in a February 2003 
signed statement, the veteran said that he had no additional 
information to submit.  Thus, for these reasons, any failure 
in the timing or language of VCAA notice by the RO 
constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

II.	Factual Background

Service medical records reveal that the veteran experienced 
right upper extremity numbness and intermittent pain for 
approximately twelve to eighteen months with occipital 
headaches.  An April 2002 magnetic resonance image (MRI) of 
the veteran's brain, thoracic, and cervical spines revealed a 
Chiari-I malformation with a developmentally narrowed foramen 
magnum.  The structures at the level of the craniocervical 
junction were congested and he had cervicothoracic syrinx. 

In July 2002, the veteran underwent a decompressive 
suboccipital craniectomy for a Chiari I malformation and a C1 
laminectomy with dural graft.  

Results of an August 2002 MRI, as compared with the 
preoperative MRI of the veteran's cervical and thoracic spine 
performed in April 2002, showed the syrinx at the level of 
the cervical spine cord that was unchanged in caliber or 
extent.  There was no concerning pathologic enhancement and 
no evidence of a syrinx in the thoracic spinal cord.  An 
August 2002 MRI of the veteran's brain, as compared with an 
April 2002 MRI, showed what appeared to be scar tissue but, 
otherwise, was normal with no hydrocephalus.

A November 2002 neurosurgery record indicates that the 
veteran was seen four months after his surgery.  He had 
improvement of his right upper extremity numbness.  He had 
distal symptoms but his proximal symptoms resolved.  The 
veteran still had intermittent headaches.  Neurological 
examination findings were grossly intact.  Results of a MRI 
showed good decompression.  The veteran was considered 
neurologically stable.

When examined in December 2002, prior to discharge, it was 
noted that the veteran had right arm paresthesias and 
cervical surgery for a Chiari I malformation.  On a report of 
medical history completed at that time, it was noted that he 
underwent surgery to relieve pressure on his spinal cord and 
had headaches as a result of the operation.  The veteran 
complained of low and mid back pain and strain.  He had 
tingling and numbness in his left (likely the examiner meant 
right) upper extremity despite the cervical surgery.  He had 
a painful right shoulder and elbow since a training accident.  
He had headaches two or three times a week since surgery.   

Post service, in March 2003, the veteran underwent VA 
examination.  According to the examination report, the 
examiner noted the veteran's history of right upper extremity 
numbness and tingling with neck pain that was ultimately 
diagnosed as a Chiari I malformation with cervicothoracic 
syringomyelia and cord compression.  His July 2002 surgery 
was to relieve pressure and excise the area of the 
syringomyelia and decompress the cerebellar tonsils 
descending through the formed magnum.  The examiner commented 
that there was no fusion device used, nor were screws or 
hardware placed after the surgery.  As a residual of the 
surgery, the veteran complained of pain and weakness with 
right upper extremity paresthesias and denied any right upper 
extremity injury.  

On examination, the veteran was observed to have a normal 
gait and station.  Range of motion of the cervical spine was 
flexion from 0 to 45 degrees, extension from 0 to 40 degrees, 
tilting right and left, from 0 to 45 degrees, and turning 
right and left from 0 to 45 degrees.  It was noted that the 
normal range of motions for these excursions was from 0 to 45 
degrees.  

Range of motion of the veteran's right upper extremity 
revealed that extension and abduction were both from 0 to 180 
degrees, and internal and external rotation was both from 0 
to 90 degrees.  Neurological examination findings revealed 
normal deep tendon reflexes of the right upper extremity.  
The veteran had 4/5 grip strength, and 5/5 fine/gross motor 
ability in the right hand.  There was no evidence of any 
major muscle group atrophy or anatomic deformity of the right 
upper extremity.  The overall strength of the veteran's 
biceps and triceps was 4/5.  

The VA examiner's assessment was that the veteran had a 
slight decreased range of motion that did not give him any 
physical impairment in the cervical spine as noted above.  
The veteran was noted to have a distinct, "minor weakness" 
of the interosseous muscle groups of the right upper 
extremity.  There were negative Phalen and Tinel signs.  
There was no evidence of ulnar entrapment.  The veteran had 
4/5 strength in the biceps, triceps, and interosseous muscles 
of the right hand, and the upper portion of the right upper 
extremity.  The veteran also had 4/5 sensation to sharp and 
dull stimuli of the entire right upper extremity.  The VA 
examiner's overall impression was that the veteran still had 
radiculopathy with decreased sensation and muscle strength, 
secondary to the syringomyelia and Chiari I deformity, that 
continued post operatively, and gave the veteran "a moderate 
amount of physical impairment" because he was right 
dominant.  It was noted that the veteran reported that he 
recently experienced feelings of paresthesias when he slept 
at night.  

Further, the VA examination report notes that the veteran did 
not have migraine headaches although it was noted on his 
chart that he did.  The VA examiner stated that the veteran's 
headaches were "really occipital".  The headaches were in 
the area of the surgery, and not related to the surgical 
scar.  The veteran had these headaches approximately once a 
month or every two months.  He took one Tylenol and that took 
care of it.  The headaches did not interfere with his 
activities of daily living and there were no associated 
neurological problems.  There was no photophobia or scatoma 
asscociated with them.  He did not have to go into a dark 
room to alleviate his headaches.  The VA examiner said that 
the veteran's headaches were "not a migraine-type 
headache."

The VA examiner found that the veteran's headaches were 
related to his surgical site and may be related to the work 
done at the base of his skull.

Additionally, it was noted that the veteran did not have any 
residual from his right forearm, wrist, and shoulder injuries 
(he was a martial arts instructor in service and right hand 
dominant).  Such etiologies were ultimately ruled out and the 
VA examiner agreed that the veteran's entire right upper 
extremity symptomatology was related to the Chiari syndrome.  

In his December 2003 notice of disagreement, the veteran 
contended he that sometimes complained of weekly or bi-weekly 
headaches in service that were poorly documented.   He said 
he experienced loss of feeling, constant tingling, and aching 
in his right wrist and hand that was his dominant hand.  His 
upper right extremity was significantly difficult for him to 
manage and was severely, not moderately, disabling to him.

In his May 2004 substantive appeal, the veteran complained of 
right upper extremity pain and weakness with severe loss of 
strength that caused constant pain and diminished grip 
strength.  His pain affected his ability to sleep.  The 
veteran also described chronic cervical spine pain with 
motion during daily activities.  The veteran said he had 
weekly and bi-weekly occipital headaches.  He also said that 
his individual VA disability ratings added up to 80 percent, 
rather that the combined rating of 60 percent, and argued 
that he was entitled to a combined rating of at least 80 
percent.

III.	Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2005).  The regulations require that, in 
evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2 
(2005).  See also Schrafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board attempts to determine the extent to which 
the veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease to injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

The Board notes that the August 2003 rating decision granted 
service connection and the currently assigned 30 and 10 
percent disability evaluations.  In December 2003, the RO 
received the veteran's notice of disagreement with the 
disability evaluations awarded to his service-connected right 
upper extremity, cervical spine, and headache disabilities.  
The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability. Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2005).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2005).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered. 38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2005).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6.

A.	Above 30 percent for Right Upper Extremity 
Radiculopathy (Major), as a Residual of 
Cervical Spine Surgery.

The veteran's service-connected upper right extremity 
disability is currently evaluated as 30 percent disabling 
under DC 8599-8514, and rated analogous to paralysis of the 
musculospiral (radial) nerve (DC 8514).

Under 38 C.F.R. § 4.124a, DC 8514, for paralysis of the 
musculospiral (radial) nerve, a 30 percent evaluation 
contemplates moderate incomplete paralysis and a 50 percent 
rating is warranted where there is severe incomplete 
paralysis of the radial nerve of the major extremity.  Id.  A 
70 percent rating is warranted for complete paralysis of the 
radial nerve on the major side, with manifestations such as 
drop of the hand and fingers; or with the wrist and fingers 
perpetually flexed; or with the thumb adducted falling within 
the line of the outer border of the index finger; or 
inability to extend the hand at the wrist, extend the 
proximal phalanges of the fingers, extend the thumb, or make 
lateral movement of the wrist; or with supination of the 
hand; with extension or flexion of the elbow weakened; or on 
loss of synergic motion of the extensors seriously impairing 
hand grip; or with total paralysis of the triceps occurring 
only as the greatest rarity.  Id.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

After a careful review of the competent and objective 
evidence of record, the Board finds that an initial rating in 
excess of 30 percent under DC 8514, for the major extremity, 
is not warranted.  In order to obtain the next higher rating 
(50 percent) under DC 8514, the veteran's service-connected 
right upper extremity disability would have to be manifested 
by incomplete paralysis of the radial nerve to a severe 
degree, or to a complete degree.  38 C.F.R. § 4.124a, DC 
8514.  While the recent VA examination in March 2003 
established that the symptoms of the veteran's right upper 
extremity disability may be fairly characterized as 
"moderate" under the criteria set forth under DC 8514, the 
medical evidence of record in no way indicates that the 
veteran suffers from incomplete paralysis of the radial nerve 
to a severe degree, such that would warrant a 50 percent 
rating under DC 8514, or suffers from "complete" paralysis of 
the musculospiral nerve, such that would warrant a 70 percent 
rating under DC 8514.

The Board has also considered consider functional loss and 
the impact of pain upon the veteran's service-connected right 
upper extremity disability.  See e.g., 38 C.F.R. § 4.40 and 
4.45, supra.

In his written statements in support of his claim, the 
veteran describes having chronic right upper extremity pain 
and weakness and the effects of that pain on his daily 
activities.  He argues that the pain and weakness affects his 
ability to sleep and that he has weakened grip strength.  The 
VA examination report reflects his complaints of right upper 
extremity pain, and the veteran has reported occasional 
limitations in daily activities.  However, there is no 
objective evidence that the right upper extremity pain limits 
flexion or extension of the right upper extremity to any 
significant degree beyond that already contemplated by the 
currently assigned disability rating.  Pain and minor 
weakness of the interosseous muscle groups of the right upper 
extremity were noted, and instability of the right upper 
extremity is not clinically shown.  The VA examination did 
not show evidence of heat, redness, swelling, instability, or 
objective weakness beyond that already considered in the 
currently assigned disability rating.  Furthermore there was 
no muscle atrophy noted, and only slight loss of grip 
strength without any loss of fine motor skills.  Because 
clinical findings are negative for instability, or objective 
weakness, there is simply no basis for the assignment of a 
rating in excess of 30 percent under applicable DCs.

Here, the objective medical evidence of record adequately 
portrays the veteran's functional loss due to pain, as well 
as the degree of loss of function due to weakened movement, 
excess fatigability, or incoordination in accordance with 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  The 30 percent rating 
currently assigned adequately reflects the disability picture 
presented.

In short, the disability picture presented is not consistent 
with the degree of severity needed to meet the schedular 
criteria for an initial rating in excess of 30 percent for 
right upper extremity radiculopathy as a residual of cervical 
spine surgery, and does not approximate those criteria.  The 
preponderance of the evidence is against the claim, and it 
must be denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.71a, 4.124a, DC 8514.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt. 38 U.S.C.A. § 5107(b).

B.	Above 10 Percent for limitation of Motion of 
the Cervical Spine, Status Post Chiari 
Decompression.

The veteran's limitation of motion of the cervical spine is 
currently evaluated as 10 percent disabling under DC 5290.  
Prior to September 26, 2003, DC 5290 evaluated limitation of 
motion of the cervical spine.

The Board notes that during the pendency of this appeal the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 23, 2002, and were revised again, effective 
September 26, 2003.  See 38 C.F.R. §§ 4.71a, DC 5293, 
effective September 23, 2002; 38 C.F.R. § 4.71a, DCs 5235-
5243, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The veteran was provided with the new 
regulations in the April 2004 SOC, and he was afforded a VA 
physical examination in March 2003.  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g) (West 2002); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000 (April 
10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 38 C.F.R. § 
3.114(a) (2005).  Therefore, prior to September 23, 2002, and 
September 26, 2003, the Board may apply only the previous 
version(s) of the rating criteria.  As of September 23, 2002, 
and September 26, 2003, the Board may apply both versions of 
the rating criteria.

Prior to September 26, 2003, a rating for limitation of 
motion of the cervical spine may be assigned under DCs 5290 
or 5293 that evaluated intervertebral disc syndrome.  
However, no more than one of these ratings may be assigned 
without violating the rule against the pyramiding of 
disabilities.  38 C.F.R. § 4.14.

Under the old regulations effective prior to September 26, 
2003, under DC 5290, slight limitation of motion of the 
cervical segment of the spine warranted a 10 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5290 (2002), effective 
prior to September 26, 2003.  Moderate limitation of motion 
of the cervical segment of the spine warranted a 20 percent 
evaluation.  Id.  A 30 percent evaluation required severe 
limitation of motion.  Id.

In addition, under 38 C.F.R Part 4, Diagnostic Code 5293 
(prior to September 26, 2003), according to the applicable 
criteria, a 10 percent evaluation is warranted for mild 
intervertebral disc syndrome, a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks, a 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, and a 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.

As noted, the regulations for evaluation of certain 
disabilities of the spine - i.e., intervertebral disc 
syndrome - were revised, effective on September 23, 2002.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Additional revisions were 
made to the evaluation criteria for disabilities of the 
spine, as well as re-numbering-effective on September 26, 
2003 - for purposes of updating the rating schedule with 
current medical terminology and unambiguous criteria to 
reflect medical advances since last reviewed.  (Former 
Diagnostic Code 5293 is now DC 5243.)  

Under the revised regulations for Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  A 10 percent evaluation was 
warranted with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  Id.  A 20 percent evaluation was 
assigned with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  Id.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 evaluation was warranted.  
Id.  A 60 percent evaluation was assigned with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Id.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under the current regulations for evaluating intervertebral 
disc syndrome, effective September 26, 2003, revisions to DC 
5293, include the renumbering of the diagnostic code to 5243.  
Under DC 5243 (that now evaluates Intervertebral disc 
syndrome), Note 6 directs that intervertebral syndrome is to 
be evaluated under the General Rating Formula for Disease and 
Injuries of the Spine or under the formula for rating based 
on incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including cervical or lumbosacral strain under Diagnostic 
Code 5237.  See 68 Fed. Reg. 51,454, 51,456- 57 (Aug. 27, 
2003) (effective Sept. 26, 2003) (codified as amended at 38 
C.F.R. §§ 4.71a).  The new regulations provide the following 
rating criteria: a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  Id.  A 20 percent evaluation is appropriate where 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective 
Sept. 26, 2003)

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 60 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine.  
38 C.F.R. § 4.71a (2005).

The most recent VA examination in March 2003, discussed 
above, together with the remainder of the substantial amount 
of medical evidence of record, while showing findings 
reflective of cervical spine limitation of motion, does not 
provide a showing of moderate limitation of motion that is 
necessary in this case to evaluate the veteran's cervical 
disability at a rating in excess of 10 percent.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5290 (prior to September 26, 
2003).  The same evidence does not indicate that the 
veteran's forward flexion is greater than 30 degrees but not 
greater than 60 degrees, or that his combined range of motion 
is not greater than 120 degrees, or that there are muscle 
spasms/or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis such as to warrant a higher 
rating under the new rating criteria.

The Board points out that on VA orthopedic examination in 
March 2003, the examiner reported only slight decreased range 
of motion that did not give the veteran any physical 
impairment in the cervical spine.  At that time flexion was 
from 0 to 45 degrees, extension was from 0 to 40 degrees, and 
both bilateral tilting and turning were all from 0 to 45 
degrees.  The examiner noted that normal range of motion for 
these excursions was from 0 to 45 degrees.  As well, the 
veteran's gait and station were normal.  Such findings do no 
approximate a higher rating under either the new or the old 
rating criteria.

Further, as review of the medical evidence does not show that 
moderate intervertebral disc syndrome manifested by recurring 
attacks is currently shown, an increased rating pursuant to 
Diagnostic Code 5293 is not for application in this case. 38 
C.F.R. Part 4 (prior to September 26, 2003).  Additionally, 
under the new criteria, found at Diagnostic Code 5243 
(effective after September 26, 2003), the evidence is 
negative for any findings indicating any involvement of the 
discs of the cervical segment of the spine.  In other words, 
in service in November 2002 and at the March 2003 VA 
examination, service and VA examiners have found that the 
veteran's neurological findings have been within normal 
limits for his spine.  Therefore, even if there was evidence 
of disc involvement, the evidence of record is not compatible 
with a finding of moderate intervertebral disc syndrome, with 
recurring attacks.  Id.

The statements of the veteran in the claims folder are to the 
effect that he suffers from chronic pain and weakness in his 
neck that affect his ability to perform his daily activities.

The Board has carefully considered the veteran's statements 
to the effect that he has functional impairment from pain and 
weakness in his neck that interferes with his ability to move 
his neck.

In DeLuca v. Brown, 8 Vet. App. 202, the Court held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  Here, the objective medical evidence shows 
limitation of the range of motion of the cervical spine, as 
noted by examiners.  However, there is no evidence of any 
incapacitating episodes requiring bed rest.  Nor is there 
evidence that the veteran experiences flare-ups associated 
with the service-connected cervical spine disability.  In 
fact, the recent VA examiner in March 2003 stated that there 
was no physical impairment associated with the slightly 
decreased range of motion of the cervical spine.  There was 
no objective evidence of painful motion, spasm, weakness or 
tenderness.  Neurological findings showed normal sensory 
examination.  There was no report of excessive fatigability 
and no incoordination.  Such findings are not representative 
of a rating in excess of 10 percent under any of the 
applicable diagnostic codes set forth above, either prior to 
or after September 26, 2003; see also DeLuca v. Brown, supra.

Moreover, as noted, there are no indications that the veteran 
experienced any incapacitating episodes associated with his 
service-connected cervical spine disability.  These 
evaluations are for application with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Id. (This clearly implies that the factors for 
consideration under the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), are now contemplated in the rating assigned 
under the general rating formula.)  Thus, even considering 
the revision in regulations effective September 23, 2002, the 
evidence does not warrant an increase under the revision 
because the records failed to substantiate any incapacitating 
episodes.

It is not disputed that the veteran has some limitation of 
motion of the cervical segment of the spine and that there is 
some pain on motion.  Yet, the Board finds that the currently 
assigned 10 percent disability rating adequately compensates 
him for his limitation of motion, pain, and functional loss.  
Limited motion of the cervical segment of the spine results 
in a certain level of functional loss.  However, there is a 
lack of objective medical evidence showing that the veteran 
suffers any additional functional loss and/or limitation of 
motion during flare-ups or with use.  Hence, the 10 percent 
disability rating currently assigned by the RO for this 
condition is correct, and the preponderance of the evidence 
is against a higher evaluation.

In view of the foregoing, therefore, the Board concludes that 
the objective medical evidence preponderates against the 
veteran's claim for an increased initial rating for his 
service-connected limitation of motion of the cervical spine 
under either the old or new rating criteria.  This conclusion 
comes after careful review of the entire record, in which the 
Board finds that the weight of the evidence shows that the 
veteran's cervical spine disability most closely reflects a 
10 percent rating under whichever rating criteria used (pre- 
and post September 26, 2003).  As a result, his claim for an 
increased disability rating is denied.  The evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

C.	Above 10 Percent for Occipital Headaches as 
a Residual of Cervical Spine Surgery.

The veteran's service-connected occipital headaches are 
currently evaluated as 10 percent disabling under DC 8199-
8045. 

Under DC 8045, pertaining to brain disease due to trauma, 
purely neurologic disabilities are to be rated under the 
diagnostic codes specifically dealing with such disabilities.  
38 C.F.R. § 4.124a, Diagnostic Code 8045 . Purely subjective 
complaints such as headaches, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated at 
10 percent and no more under Diagnostic Code 9304.  Id.  
Ratings in excess of 10 percent for brain disease due to 
trauma under DC 9304 are not assignable in the absence of a 
diagnosis of multi- infarct dementia associated with brain 
trauma.  Id.

When examined for prior to discharge, in December 2002, it 
was noted that the veteran had headaches two or three times a 
week since surgery.  

At the VA examination March 2003 the veteran was diagnosed 
with having occipital headaches and the examiner noted the 
veteran's complaints of continuous, monthly headaches that 
did not interfere with his activities of daily living.  
Complaints of other symptoms experienced by the veteran, 
e.g., those associated with the separately service-connected 
radiculopathy, are not for consideration in rating the 
service-connected headaches.  38 C.F.R. § 4.14 (2005).

Primarily, the veteran's disability consists of the purely 
subjective complaint of headache, recognized as symptomatic 
of brain trauma under DC 8045, which allows a rating of 10 
percent and no more under DC 9304.  As noted above, a rating 
in excess of 10 percent is assigned under DC 8045 only when 
there is a showing of multi-infarct dementia from brain 
trauma.  As demonstrated by the evidence of record, that 
requirement has not been met.

After a careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds that 
diagnostic codes other than 8045 do not provide a basis to 
assign an evaluation higher than the 10 percent evaluation 
currently in effect. Diagnostic Code 8100 contemplates 
migraines, and a 30 percent rating is assigned for migraines 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  The 
objective and probative medical evidence of record does show 
that the veteran has frequent headaches, but he has not been 
diagnosed with migraine headaches.  In fact, the VA examiner 
in March 2003 expressly noted that the veteran's headaches 
were "really occipital" and "not a migraine-type 
headache".  Moreover, the medical evidence does not suggest 
that the veteran's headaches are of such frequency to be 
considered characteristic-prostrating attacks as required for 
a 30 percent rating under Diagnostic Code 8100.

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  

Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).  The preponderance of the competent medical evidence 
of record is against the veteran's claim for an initial 
rating in excess of 10 percent for occipital headaches as a 
residual of cervical spine surgery.

D.  All Claimed Disabilities

Additionally, the Board finds that the evidence does not 
present such an exceptional or usual disability picture "as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b)(1) (2005).  There 
has been no allegation or showing in the record on appeal 
that the appellant's service-connected right upper extremity, 
cervical spine, and/or headache disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Further, we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected right 
upper extremity, cervical spine, and headache disabilities, 
as the Court indicated can be done in this type of case.  
Based upon the record, we find that at no time since the 
veteran filed his original claim for service connection have 
the disabilities on appeal been more disabling than as 
currently rated under the present decision of the Board.

Finally, the Board notes the veteran's contention in his May 
2004 written statement, to the effect that his individual 
disability ratings added up to 80 percent, but he only had a 
combined rating of 60 percent, and that he was entitled to a 
higher combined rating.  The veteran's service-connected 
disorders are evaluated under the Combined Ratings Table set 
forth at 38 C.F.R. § 4.25 (2005).  See 38 U.S.C.A. § 1155 
(West 2002).  Combined ratings result from the consideration 
of the efficiency of the individual as affected first by the 
most disabling condition, then by the next less disabling 
condition, then by other less disabling conditions, if any, 
in the order of severity.  38 C.F.R. § 4.25.

The combined value of the service-connected disabilities is 
then converted to the nearest number divisible by 10, and 
combined values ending in 5 are adjusted upward.  If there 
are more than two disabilities, the disabilities will be 
arranged in the exact order of their severity, and the 
combined value for the first two will be found as for two 
disabilities.  The combined value will be combined with the 
degree of the third disability (in order of severity), and so 
on. 38 C.F.R. § 4.25(a). Except as otherwise provided in the 
rating schedule, the disabilities arising from a single 
disease entity, e.g., arthritis, multiple sclerosis, or 
cerebrovascular accident, are to be rated separately as are 
all other disabling conditions, if any.  All disabilities are 
then to be combined.  The conversion to the nearest degree 
divisible by 10 will be done only once per rating decision, 
will follow the combining of all disabilities, and will be 
the last procedure in determining the combined degree of 
disability. 38 C.F.R. § 4.25(b).

Thus, the order of severity of the veteran's compensable 
service-connected disabilities is 30 percent (right upper 
extremity radiculopathy), 30 percent (surgical scar), and 10 
percent each limitation of motion of the cervical spine and 
occipital headaches.  Thirty percent combined with 30 percent 
equals 51 percent under the Combined Ratings Table.  Fifty-
one percent combined with 10 percent equals 56 percent.  
Fifty-six percent combined with 10 percent equals 60 percent.  
Thus a more accurate reading of the Combined Ratings Table 
reflects that the veteran's combined disability rating is 
currently 60 percent. 


ORDER

An initial rating in excess of 30 percent for right upper 
extremity radiculopathy (major), as a residual of cervical 
spine surgery, is denied.

An initial rating in excess of 10 percent for limitation of 
motion of the cervical spine, status post Chiari 
decompression, is denied.

An initial rating in excess of 10 percent for occipital 
headaches as a residual of cervical spine surgery, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


